 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   JENNIFER RIOS,                                    Case No. 1:18-cv-00034-DAD-EPG
11                      Plaintiff,                     ORDER RE: STIPULATION FOR
                                                       DISMISSAL WITH PREJUDICE
12   v.
                                                       (ECF No. 15, 16)
13   EXETER DISTRICT AMBULANCE, TJ
     FISCHER, and DOES 1 through 10,
14   inclusive,
15                      Defendants.
16

17          Plaintiff, Jennifer Rios, has filed a request for dismissal of the action with prejudice (ECF
18   No. 15), and Defendant Exeter District Ambulance have filed a stipulation to dismiss the entire
19   action with prejudice (ECF Nos. 16). In light of the request for dismissal (ECF No. 15), and because
20   Defendant TJ Fischer has not filed an answer or a motion for summary judgment, the case is
21   dismissed with prejudice as to Defendant TJ Fischer. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City

22   of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). In light of the stipulation between Plaintiff and

23   Defendant Exeter District Ambulance (ECF No. 16), the case has ended and is dismissed with

24   prejudice as to Defendant Exeter District Ambulance.
     \\\
25
     \\\
26
     \\\
27
     \\\
28
 1        The Clerk of the Court is respectfully directed to close this case.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   November 26, 2018                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     CASE NO. 1:18-CV-00034-DAD-EPG                                ORDER RE: STIPULATION AND REQUEST
                                                    2.                  FOR DISMISSAL WITH PREJUDICE
